Citation Nr: 1817901	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-45 617	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for gout.  

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for osteoarthritis.  

5.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for degenerative joint disease, lumbosacral spine.  

6.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for high blood pressure (also claimed as hypertension).  

7.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for obstructive sleep apnea (OSA).  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1978 and February 1991 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2015 rating decision of the Providence, Rhode Island.  Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


